UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6486


HOWARD Z. GARNETT,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director, Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00452-GEC-RSB)


Submitted:   October 4, 2016                 Decided:   November 1, 2016


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Howard Z. Garnett, Appellant Pro Se.   Alice Theresa Armstrong,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Howard    Z.   Garnett    seeks    to    appeal       the    district      court’s

order denying his Fed. R. Civ. P. 60(b)(3) motion for relief

from    the     district     court’s     prior       order        denying      relief    on

Garnett’s 28 U.S.C. § 2254 (2012) petition.                         The order is not

appealable       unless     a   circuit        justice       or     judge      issues     a

certificate of appealability.             28 U.S.C. § 2253(c)(1)(A) (2012);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004), abrogated

in part by United States v. McRae, 793 F.3d 392, 399–400 & n.7

(4th Cir. 2015).          A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2012).               When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district      court’s     assessment     of    the    constitutional           claims    is

debatable     or   wrong.       Slack    v.    McDaniel,          529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.




                                          2
     We have independently reviewed the record and conclude that

Garnett has not made the requisite showing. *   Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                       DISMISSED




     * Because Garnett does not challenge the basis for the
district court’s disposition on his Rule 60(b) motion in his
informal brief, Garnett has forfeited appellate review of the
court’s order. See 4th Cir. R. 34(b).



                                  3